Title: To Thomas Jefferson from Enoch Edwards, 3 August 1793
From: Edwards, Enoch
To: Jefferson, Thomas



Dear Sir
August 3rd. 1793 London

By the William Penn I wrote you a Letter and inclosed you a Number of News-Papers—to the Care of our Friend Doctor Rush—but as I suppose this Letter may reach You before that Ship arrives, I embrace the Oportunity to inform You that Valenciennes is now actually taken by the combined Armies. The Letter I then wrote to you expresses a Doubt of its being taken at all—it was written the Evening before the News arrived—next Day the Penn sailed—and will carry that Intelligence to You.
Thank God there is no Event in a good Cause that does not afford a Scource for Consolation in adverse Fortune. We now think here that it will be for the better, as it may and probably will unite those jarring Interests which have hitherto splitt up and divided France. If they can only be brought to coallece so far as to oppose the common Enemies—for they all seem to be Republicans in one Shape or other—the present Crusade against Liberty would be ineffectual.
This is a very excellent Place to give a Man a real Love for Republicanism—so much so that it would be worth while for the Gouvernment of the United States to pay the Expences of all its Aristocrats—over to this Country, and let them be eye Witness’s to the truely deplorable Situation of the fallen and insulted Majesty of Liberty. I sincerely believe unless the Decrees of Heaven forbid the Conversion that it would now even make a Proselyte of Publicola himself. But though as I mention in my last Liberty is begining again to raise her affrighted head, like on the american Cent, yet the breath that displays the Breast in which it is contained—is oblidged to lie rather low and softly—tho’ there is plenty to be seen every where that sufficiently evinces discontent.

The Rage for Emigration from this Country exceeds every thing you can conceive of, whole Congregations of Independents, and other Dissenters are now geting ready to embark for America.
If you will do me the Honour to exchange the Information from the different Countries—it will be made a good Use of here and entitle you to my Exercions to give You the best I can. I am very respectfully, with great Esteem Your obedt. srv.

Eno: Edwards

